 1   BRIAN D. BOYLE (S.B. #126576)
     bboyle@omm.com
 2   MEAGHAN VERGOW (admitted pro hac vice)
     mvergow@omm.com
 3   O’MELVENY & MYERS LLP
     1625 Eye Street, NW
 4   Washington, DC 20006-4061
     Telephone:    +1 202 383 5300
 5   Facsimile:    +1 202 383 5414
 6   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 7   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 8   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
 9   Facsimile:    +1 415 984 8701
10   Attorneys for Defendants
     BlackRock Institutional Trust Company, N.A.;
11   BlackRock, Inc.; the BlackRock, Inc. Retirement
     Committee; the Investment Committee of the
12   Retirement Committee; Catherine Bolz; Chip Castille;
     Paige Dickow; Daniel A. Dunay; Jeffrey A. Smith;
13   Anne Ackerley; Nancy Everett; Joseph Feliciani, Jr.;
     Ann Marie Petach; Michael Fredericks; Corin Frost;
14   Daniel Gamba; Kevin Holt; Chris Jones; Philippe
     Matsumoto; John Perlowski; Andy Phillips; Kurt
15   Schansinger; Tom Skrobe; Amy Engel; Management
     Development & Compensation Committee of the
16   BlackRock, Inc. Board of Directors; Kathleen Nedl;
     Marc Comerchero; Joel Davies; John Davis; Milan
17   Lint; and Laraine McKinnon
18
                                  UNITED STATES DISTRICT COURT
19
                               NORTHERN DISTRICT OF CALIFORNIA
20

21   Charles Baird and Lauren Slayton, as              Case No. 17-cv-01892-HSG
     individuals, and on behalf of all others
22   similarly situated, and on behalf of the          ORDER GRANTING MOTION TO
     BlackRock Retirement Savings Plan,                CHANGE TIME
23
                            Plaintiffs,
24
            v.
25
     BlackRock Institutional Trust Company, N.A.
26   et al.,
27                          Defendants.
28
                                                                            ORDER GRANTING
                                                   1                     MOT. TO CHANGE TIME
                                                                               17-CV-01892-HSG
 1          On January 3, 2019, Defendants BlackRock Institutional Trust Company, N.A.,
 2   Blackrock, Inc., the BlackRock, Inc. Retirement Committee, the Investment Committee of the
 3   Retirement Committee, the Administrative Committee of the Retirement Committee, the
 4   Management Development & Compensation Committee, Anne Ackerley, Catherine Bolz, Chip
 5   Castille, Marc Comerchero, Paige Dickow, Daniel A. Dunay, Any Engel, Nancy Everett, Joseph
 6   Feliciani, Jr., Michael Fredericks, Corin Frost, Daniel Gamba, Kevin Holt, Chris Jones, Milan
 7   Lint, Philippe Matsumoto, Katherine Nedl, John Perlowski, Ann Marie Petach, Andy Phillips,
 8   Kurt Schansinger, Tom Skrobe, Jeffrey A. Smith, Joel Davies, John Davis, and Laraine
 9   McKinnon (“collectively, “BlackRock”) filed an unopposed Motion to Change Time pursuant to
10   Civil Local Rule 6-3.
11          BlackRock has shown good cause to change the time to file a declaration in support of the
12   Administrative Motions to Seal filed by Plaintiffs on December 21 and 28, 2018. Therefore,
13   IT IS HEREBY ORDERED that the time to file a declaration in response to Plaintiffs’
14   Administrative Motions shall be changed to January 9, 2019.
15          IT IS SO ORDERED.
16

17   DATED: January 4, 2019
                                                   UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                                                  ORDER GRANTING
                                                     1                         MOT. TO CHANGE TIME
                                                                                     17-CV-01892-HSG
